The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2014

                                     No. 04-14-00303-CR

                                     Santos GUEVARA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5336
                       Honorable N. Keith Williams, Judge Presiding

                                        ORDER

         On June 24, 2014, we ordered the Gillespie County District Clerk to file the clerk’s
record in this appeal by July 24, 2014. Neither the record nor a motion for extension of time to
file the record has been filed.

       We order the Gillespie County District Clerk to file the record by August 11, 2014. The
court will not grant a further extension of time unless the Clerk (1) establishes there are
extraordinary circumstances that prevent her from timely filing the record and (2) provides the
court reasonable assurance the record will be completed and filed by the requested extended
deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court